Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
Paragraph 0030, “the region 14” in lines 4 and 7 should read - - the circumferentially formed region 14- - to keep terminology consistent.
The listing of reference characters at the end of the disclosure is not a requirement and it is suggested that the list be removed.  However, if Applicant wishes to keep the list then the reference characters that are not provided with a name in the list should be removed as these are not actually being used in the application.  
Appropriate correction is required.
Claim Objections
Claims 18 and 24 are objected to because of the following informalities:  
Claim 18, line 4, “a plane” should be - -the plane- - as this is the same plane recited in line 2.
Claim 24, line 5, “the sealing” should be - -a sealing- -.  Claim 24 is being drawn to a different arrangement then claim 11 and is an independent claim drafted in a shorthand format.  The now larger arrangement comprises a seal that is the same as that of claim 11 however since the inclusion of the seal comes prior to the inclusion of claim 11 this would be the first inclusion of the seal in the new independent claim and should be - -a sealing- -.
Appropriate correction is required.
Claim Interpretation
Claim 19 is dependent from claim 11 but class for “a second guide ring” and “second” receptacle without first calling forth a first guide ring and receptacle.  However, the disclosure is clearly using the term “second” as nomenclature in this case and thus the use of “second” is not intended to imply the presence of two.  Claim 19 while reciting “second” is not requiring two of the corresponding features but rather one with the locating being on the second lip.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 attempts to define locations and extension directions of the seal by using terms such as “axial outside”, “radially inward”, “axially outward” etc.  however, the claim does not provide a frame of reference for determining where these locations are and in what directions the parts are actually extending.  What is the axial outside or what is the disc arranged on an axial outside of? And what are the radial direction and axial direction relative to the seal structure?  Without providing a clear frame of reference for at least the “axial outside” the rest of the directions and locations can’t be 
Dependent claims 12, 13, 16 and 19 also include directional limitations without a clear frame of referencing having been established and are indefinite for the same reason.
Allowable Subject Matter
s 11-26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656